Citation Nr: 1450273	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  13-08 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an earlier effective date, prior to March 29, 2004, for the grant of service connection for a generalized anxiety disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from April 1962 to July 1965. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an 2011 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center in Washington, DC. Due to the Veteran's place of residence, subsequent development was performed at the VA Regional Office (RO) in Los Angeles, California.  


FINDING OF FACT

In August 2014, prior to the promulgation of a decision regarding the issue of an earlier effective date, prior to March 29, 2004, for the grant of service connection for a generalized anxiety disorder, the Veteran withdrew the issue from appellate consideration.


CONCLUSION OF LAW

The Veteran's appeal for an earlier effective date, prior to March 29, 2004, for the grant of service connection for a generalized anxiety disorder is withdrawn. 
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a written statement submitted in August 2014, the Veteran withdrew the appeal for an earlier effective date, prior to March 29, 2004, for the grant of service connection for a generalized anxiety disorder. 38 C.F.R. § 20.204. Accordingly, the appeal regarding that issue is dismissed.



ORDER

The issue of an earlier effective date, prior to March 29, 2004, for the grant of service connection for a generalized anxiety disorder is dismissed.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


